Citation Nr: 1727967	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for skin condition.

2.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, prior to December 3, 2008, in excess of 20 percent after December 3, 2008, and in excess of 40 percent from February 16, 2010.

3.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, prior to December 3, 2008, in excess of 20 percent after December 3, 2008, and in excess of 40 percent from February 16, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  He had service in Vietnam from October 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO, in pertinent part, denied increased ratings for peripheral neuropathy of bilateral lower extremities and denied service connection for a skin condition.

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board remanded the issues on appeal for additional development in June 2016. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO, as directed by an April 2014 Board decision, granted an additional increased rating of 40 percent for the Veteran's peripheral neuropathy disability for each lower extremity in a May 2014 rating decision, effective back to February 16, 2010. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

During the pendency of the appeal, the RO issued a rating decision in September 2016 which granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from April 13, 2016, the date of the Veteran's claim for TDIU.  The RO granted special monthly compensation (SMC) K-1 effective from September 3, 2008; SMC S-1 effective from April 14, 2014 to December 2, 2014, and SMC L-1, effective from March 29, 2017.  For these reasons, the Board does not find that any further consideration of TDIU or SMC is before the Board at this time.

When a claimant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." See 38 C.F.R. § 20.600. Therefore, the claimant's representative must be given an opportunity to submit argument with respect to the appeal each time the case comes before the Board. Here, the Veteran's original representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, in May 2012, prior to the Board's initial consideration of the Veteran's appeal in April 2014.  Since that time, the Veteran has a different accredited representative, who was offered the opportunity to submit an additional brief in September 2016, but declined to do so within the allotted time. Therefore, the Board finds that the Veteran's accredited representative had adequate opportunity to provide additional written argument on behalf of the Veteran, and will proceed on consideration of the appeal. 


FINDINGS OF FACT

1. The Veteran's claimed skin disability is not shown to be causally or etiologically related to an in-service event, injury or disease, to include exposure to Agent Orange.

2.  For the period prior to December 3, 2008, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the sciatic nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

3.  For the period after December 3, 2008, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by a disability picture that more nearly approximates no more than moderate incomplete paralysis of the sciatic nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

4.  For the period after February 16, 2010, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by a disability picture that more nearly approximates no more than moderately severe incomplete paralysis of the sciatic nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity, prior to December 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).

3.  The criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity, after December 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).

4.  The criteria for a rating in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity, after February 16, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).

5.  The criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity, prior to December 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).

6.  The criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity, after December 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).

7.  The criteria for a rating in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity, after February 16, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA issued a VCAA letter in March 2010, prior to the initial unfavorable adjudication in May 2010.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.  Additionally, the VA has asked for and received relevant private medical treatment records relevant to this claim. As part of its June 2016 Board remand, VA attempted to obtain any pertinent Social Security disability records, but the records were destroyed and therefore unavailable. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained medical examinations pertinent to the instant claims in April 2010, August 2014, April 2016, and September 2016. The examinations were adequate because the examiners reviewed the history, based their opinions on a medical examination of the Veteran, and provided a sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examinations to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Finally, service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  This presumption is therefore specifically limited to those diseases listed. Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight of the evidence, including any medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for a skin disability is not warranted on a direct or presumptive basis. 

The Board first finds that the Veteran has a currently diagnosed skin disability.  VA records reflect a diagnosis of lipodermatosclerosis during an August 2014 VA skin examination. Therefore, the first element of service connection (a current disability) has been met. 

Second, the Veteran has not argued, and service treatment records do not show, that the claimed skin condition had its onset in service.  Service treatment records for the Veteran are silent for any skin condition during active service, including his February 1970 separation examination. During the June 2012 hearing with the undersigned VLJ, the Veteran stated that he noticed his skin condition "probably 15, maybe 20 years" after service. Instead, the Veteran has argued he was exposed to Agent Orange herbicides while in service.  Service personnel records reflect service in the Republic of Vietnam from October 1967 to November 1968.  Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii). Thus, an in-service event, specifically herbicide exposure, has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's skin disability and his active duty service. The Veteran has stated that his skin disability is causally related to his exposure to herbicides during service. However, the Veteran is not competent to opine as to the presence of a causal link between herbicide exposure and skin disabilities, as to do so requires medical expertise.  Jandreau, 492 F.3d at 1377.  The Veteran has not indicated that his skin disability has been persistent since service, and he has stated that he didn't become aware of a skin condition until approximately 15 years after his service, during a period when his diabetes mellitus was being diagnosed.  The Veteran's initial diagnosis of the lipodermatosclerosis occurred in August 2014 during a VA examination, over forty-five years after his Vietnam service.  

VA and private treatment records are silent for any notations of a skin condition prior to 2008, per the history provided in the August 2014 VA examination, and one is not diagnosed until 2014. Further, the private and VA treatment records associated with the claims file are silent for any indication that the Veteran's skin condition is in any way related to his active duty service, to include his exposure to herbicides in Vietnam.  The Veteran first received a VA examination of any kind in July 2003, for his claimed diabetes mellitus.  Neither the Veteran's medical history provided by the Veteran himself nor the observations of the VA physician mention any skin condition, other than two scars present related to the Veteran's March 1981 and 1999 orthopedic surgeries, are mentioned in this examination or other VA records during the initial diagnosis and treatment of the diabetes.  

In August 2014, the Veteran received a VA examination focused on his claimed skin condition.  The Veteran said he developed "discolorization" in his legs starting around 2008, especially the left leg.  A July 2011 VA general examination makes note of left leg swelling possibly due to venous insufficiency. The Veteran mentioned he was treated briefly with topical steroid creams, which did not improve or resolve the condition, and at the time, he hadn't received any treatment for the previous 12 months.  He denied any pain or functional impairment from the rash, and also denied any previous skin condition while in military service. The examiner noted there was no scarring or disfigurement, no benign or malignant skin neoplasms, or any other systemic manifestations.  The examiner noted the rash covered from 5 percent up to 20 percent of the body area, but there was no rash on the exposed areas of the face, neck, or hands.

VA medical records do show that the Veteran currently has an open pressure ulcer on his left foot, with moderate serosanquenous drainage and pink tissue granulation, but this issue is associated with the Veteran's service-connected diabetes mellitus and is covered under the rating regulations for that disease.

The August 2014 examiner further remarked that the cause of lipodermatosclerosis is not well understood but that it relates to venous hypertension, venous incompetence (i.e., leaky vein valves), and obesity.  The examiner pointed out that lipodermatosclerosis is not generally associated with diabetes, and opined that the Veteran's current skin condition is less likely incurred in or caused by active duty, to include herbicide exposure.  Continuing, the examiner pointed out that lipodermatosclerosis is a condition not associated with Agent Orange exposure.  The examiner concluded by pointing out the Veteran's lipodermatosclerosis is less likely caused or aggravated by diabetes, as it is not been known to be associated with diabetes. 

The Board places significant probative value on the opinion of the August 2014 VA examiner as to the issue of nexus.  That opinion was rendered after reviewing the Veteran's entire claims file, which included service treatment records, VA treatment records and opinions, and private treatment records.  The examiner provided a rationale on which he based his opinion, and as discussed herein, this opinion is consistent with the evidence in the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board determines that the preponderance of the evidence is against a finding of a nexus between the claimed disability and the Veteran's active duty service.  As the third element is not met, service connection for a skin disability, to include the lipodermatosclerosis, on a direct basis is not warranted.  38 C.F.R. § 3.303.

Finally, as noted above the Veteran is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. Lipodermatosclerosis is not included in the list of presumptive diseases. 38 C.F.R. § 3.309(e).  As such, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted.  (Just say that the diagnosed condition is not included as a presumptive condition)

Although the Veteran has established a current disability and an in-service event, the preponderance of the evidence weighs against a finding that the Veteran's skin disability is causally related to his service or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Increased Ratings - Peripheral Neuropathy

The Veteran seeks increased ratings for the service-connected peripheral neuropathy of the bilateral lower extremities.  The peripheral neuropathy of the right lower extremity was rated at 10 percent disabling prior to December 3, 2008, 20 percent disabling from December 3, 2008, and 40 percent disabling from February 16, 2010 forward.  The same ratings for the same time periods are assigned for the peripheral neuropathy of the left lower extremity as well.  

Neurological conditions are rated pursuant to 38 C.F.R. § 4.124a.  A rating is assigned based on the particular nerve involved and whether the disability is manifested by neuritis, neuralgia and/or incomplete or complete paralysis of the particular nerve involved.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

38 C.F.R. § 4.124 provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

The Veteran's lower extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20 and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the relevant nerve; where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

Disease of the sciatic nerve can also be rated under Diagnostic Code 8620 for neuritis and Diagnostic Code 8720 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Diabetic Peripheral Neuropathy of the Bilateral Lower Extremities 

The Veteran has a consistent history of tingling, numbness, and paresthesia, mostly on his lower extremities of the legs and feet.  He contends the burning in his feet is unbearable and that it is worse on his left lower extremity than his right lower extremity.  The Veteran stated that the burning in his left lower extremity is so bad sometimes he wants to cut it off, and that he has throbbing pain in his right big toe and the two toes next to it.  The Veteran testified in June 2012 that his peripheral neuropathy is much worse than mild and that it has worsened since his last VA examination.  In an April 2014 lay statement, the Veteran stated he had to walk with a cane because of the burning in his feet and losing his balance.

The Veteran received a VA examination specifically for his diabetic peripheral neuropathy in the lower extremities in February 2009.  Here, the VA examiner reported the Veteran's symptoms as complaints of a burning sensation on the dorsum of the left foot off and on for the last few years and also gets leg cramps bilaterally. The Veteran said his symptoms of neuropathy are almost constant on both lower extremities, and the examiner noted intermittent tingling, numbness, and paresthesia of both lower extremities. Motor strength was noted to be 5/5 on all extremities with moderately decreased pinprick and light touch sensation noted on both legs, more so on the left leg than the right. Timed vibration sense was noted to be moderately diminished on big both toes. There was some hyperthesia noted on the left foot.

A VA examiner in April 2010 opined that the Veteran's peripheral neuropathy in bilateral lower extremities was moderately severe.  Upon examination in April 2010, sensory testing revealed moderately decreased pinprick and light touch sensation on both lower extremities, more so on the left than right.  Timed vibration sense was moderately decreased on both big toes, and Romberg's test was slightly positive.  There was no significant atrophy of the lower extremities; motor strength was normal; and reflexes were two plus bilaterally for knee jerks, one plus bilaterally for ankle jerks, and plantars were flexor.  The VA examiner stated that the Veteran's peripheral neuropathy was initially of gradual onset but had been chronically and gradually progressive, and that the Veteran had painful neuropathy symptoms of both lower extremities that had been worsening for the last two months.

VA examinations in May and August 2014 by the same VA physician focused on the Veteran's peripheral nerve conditions. The diagnosis of the diabetic peripheral neuropathy of the bilateral lower extremities was continued.  Mild, intermittent pain was found in both lower extremities along with moderate parasthesias and/or dysesthesias, and numbness was determined to be mild in both lower extremities.  Motor strength in both the knee and ankle joints was considered normal.  In both lower legs/ankles and both feet, the examiner found decreased sensation.  Moderate, incomplete paralysis was found for both extremities when assessing the sciatic nerve.

The Veteran received another VA examination in April 2016 focusing on the bilateral lower extremities. Intermittent pain was now considered to be moderate, along with moderate parasthesias and/or dysesthesias, and numbness was determined to be moderate in both lower extremities. Motor strength was considered to be normal in both the knee and ankle joints, and decreased sensation was found for each of the lower extremities. The sciatic nerve was found to be normal for both lower extremities.

The Veteran received another VA examination in September 2016 focusing on his diagnosed diabetic peripheral neuropathy.  Here, intermittent pain was considered again to be moderate, along with moderate parasthesias and/or dysesthesias, and numbness was determined to be moderate in both lower extremities.  The knee and the ankle for each extremity were noted to have decreased deep tendon reflexes, though motor strength was considered to be normal in both the knee and ankle joints, and decreased sensation was found for each of the bilateral lower extremities again. The sciatic nerve was found to be normal for both the right and left lower extremities.

However, at no time has there been severe incomplete paralysis of either lower extremity.  The VA examinations in August 2014 and April 2016 specifically note that atrophy is not present, which is a symptom associated with severe incomplete paralysis.  The Veteran can still walk and has definite feeling in his lower extremities.  

After review of the evidence, lay and medical, the Board finds that for the rating period prior to December 3, 2008, the Veteran's peripheral neuropathy of the bilateral lower extremities is mild in degree, with regard to pain, paresthesia, numbness, and incomplete paralysis of foot movements. The examiner reported "some" degree of hyperesthesia on the left foot. Therefore, for this period, ratings of 10 percent are warranted. 

After December 3, 2008, the Veteran's demonstrated incomplete paralysis of foot movements are moderate, and ratings of 20 percent are therefore warranted.  Here, the February 2009 VA examination indicated a burning sensation of left foot "on and off," and leg cramping was noticed for each leg.  The Veteran had noted his symptoms were almost constant for each lower extremity.  Motor strength was 5/5 for each lower extremity and there was moderately decreased pinprick and light sensation on each lower extremity, more so on the left than the right.  Timed vibration sense was noted to be moderately diminished as well. 

The evaluation of 20 percent is assigned for findings equivalent to incomplete paralysis below the knee which is moderate.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory the rating should be for the mild, or at most the moderate degree. A higher evaluation of 40 percent is not warranted as the evidence does not show findings equivalent to incomplete paralysis below the knee (with more than sensory involvement) which is moderately severe.

After February 16, 2010, the Board finds the Veteran's peripheral neuropathy of the bilateral lower extremities has been moderately severe.  Therefore, ratings of 40 percent for left lower and right lower peripheral neuropathy are warranted. VA examinations in May and August 2014 found mild, intermittent pain, decreased sensation in each lower extremity, and moderate, incomplete paralysis of both lower extremities. The April 2015 VA examiner had denoted no muscle atrophy or trophic changes of the left lower extremity. The April 2016 VA examination noted the diagnosis of diabetic peripheral neuropathy, and indicated that the Veteran reported moderate paresthesias/dysesthesias, tingling, numbness, and intermittent pain in both lower extremities. This examination diagnosed moderate involvement of the sciatic nerve. However, at no time has there been severe incomplete paralysis of either lower extremity.  The VA examinations in August 2014 and April 2016 specifically note that atrophy is not present, which is a symptom associated with severe incomplete paralysis.  The Veteran can still walk and has definite feeling in his lower extremities.

A rating in excess of 40 percent for the peripheral neuropathy of the bilateral lower extremities is not warranted. A disability rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  VA examinations have specifically noted atrophy is not present. An 80 percent rating is warranted for complete paralysis of the relevant nerve; where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

Accordingly, an increased rating in excess of 10 percent prior to December 3, 2008, in excess of 20 percent after December 3, 2008, and in excess of 40 percent after February 16, 2010 is not warranted as the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a skin condition, to include as due to in-service herbicide exposure, is denied.

A disability rating in excess of 10 percent prior to December 3, 2008, in excess of 20 percent after December 3, 2008, and in excess of 40 percent from February 16, 2010 onward, for the peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 10 percent prior to December 3, 2008, in excess of 20 percent after December 3, 2008, and in excess of 40 percent from February 16, 2010 onward, for the peripheral neuropathy of the right lower extremity is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


